          Case 4:20-cv-00497-LPR Document 8 Filed 08/31/20 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF ARKANSAS
                                CENTRAL DIVISION

Brandon Hunter                                                               PLAINTIFF

V.                             CASE NO. 4:20-cv-00497-LPR-JTK

Lafayette Woods, Jr,
Sheriff, Jefferson County Sheriff                                          DEFENDANT

                                        JUDGMENT

       Consistent with the Order that was entered on this day, it is CONSIDERED, ORDERED,

and ADJUDGED that the petition for writ of habeas corpus is DISMISSED without prejudice. A

Certificate of Appealability is DENIED. See 28 U.S.C. § 2253(c)(1)-(2); Rule 11(a), Rules

Governing § 2254 Cases in United States District Courts.

       SO ADJUDGED this 31st day of August, 2020.



                                                   ________________________________
                                                   LEE P. RUDOFSKY
                                                   UNITED STATES DISTRICT JUDGE
